IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,888


EX PARTE ANGEL STEVEN DOOLEY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR10-0671-01 IN THE 43rd DISTRICT COURT

FROM PARKER COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of assault causing
bodily injury and sentenced to six years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that he is being improperly denied the pre-sentence jail time credit
awarded on his judgment because of an error regarding the offense date listed on that same judgment.
	The Applicant is entitled to relief.  The record reflects that, due to an error in judicial
reasoning, the trial court listed an incorrect offense date on the judgment.  This error is preventing
the Applicant from receiving the jail time credit that was correctly awarded in the judgment. (1)
	Relief is granted.  The judgment in Cause No. CR10-0671-01 in the 43rd  District Court of
Parker County is reformed to reflect an offense date of May 14, 2010, and the Applicant is to be
awarded credit for the period of time listed on the judgment.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: October 3, 2012
Do not publish
1.  The trial court incorrectly listed the offense date as July 27, 2010, and then awarded the
Applicant jail time credit from June 15, 2010 to November 22, 2010.